Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.

The present invention is drawn to a system for polymerizing one or more olefin monomers comprising a polymerization reactor, a flash chamber, a flash recycle line, a degassing chamber, a purge recycle line, wherein the flash chamber and the degassing chamber are both within a single piece of equipment, and wherein the purge recycle line is distinct from the flash recycle line.  

Another embodiment of the invention is drawn to a process for polymerizing one or more olefin monomers comprising polymerizing one or more olefin monomers in a polymerization reactor to form a product stream comprising solid polymer flake entrained in a fluid, passing the product stream to a flash chamber to produce a fluid stream and a concentrated stream of solid polymer flake entrained in the fluid, wherein the fluid stream comprises the solid polymer flake in a lower concentration than in the product stream and the concentrated stream comprises the solid polymer flake in a higher concentration than in the product stream, recycling the fluid stream from the flash chamber to the polymerization reactor, passing the concentrated stream to a degassing chamber being in a single piece of equipment as the flash chamber, wherein a purge fluid comprising one or more light hydrocarbons contacts the concentrated stream to produce a partially degassed solid polymer flake stream and purge fluid stream, wherein the purge fluid has a superficial velocity about 90 % or less of a minimum fluidization velocity of the solid polymer flake, wherein the partially degassed polymer flake stream comprises the fluid in a lower concentration than in the concentration polymer flake stream and the purge fluid stream comprises the solid polymer flake in a lower concentration than in the concentrated stream, and recycling the purge fluid stream separately from the fluid stream to the polymerization reactor.

See claims for full details.







Subject of claims is patentably distinct over the closest reference, Chapman et al. (US 5,789,501).  Reference discloses a polymerization system comprising a fluidized bed reactor operating at a pressure of 1.6 MPa and an intermediate chamber and into a depressurizing zone in which pressure is reduced to 0.127 MPa.  Non-deactivating flushing gas is introduced into a lower portion of the depressurization zone.  The flash chamber and degassing chamber are, or are located within, the same piece of equipment.  Volatiles are flashed off due to rapid drop in pressure and these are recycled, along with the flushing gas, back to the polymerization reactor.  In this case, the purge recycle line is the same as the flash recycle line.   Reference does not teach the system of instant claim in which the purge recycle line is distinct from the flash recycle line, and consequently, reference also fails to teach claimed process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 8, 2021